PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/138,320
Filing Date: December 23, 2013
Appellant(s): WEINSTEIN, BERNARD A.   


__________________
Timothy C. Bradley
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed June 16, 2021. 


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 25, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 7, 8, 13-21, 24, 25 and 30-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

(2) Response to Argument
Appellant argues in substance that the claims are not directed to an abstract idea. 
Appellant argues that “Regarding the mental process allegation… The Examiner has provided no relevant authority indicating that operations that could only be performed by a computer constitute a mental process...”
“Appellant submits that independent claims 1, 16, and 18 each integrate the alleged abstract ideas into a practical application in a computing environment, because the claims apply, rely on, and use the alleged judicial exceptions in a manner that (1) imposes a meaningful limit on the alleged judicial exception, and (2) is not a drafting effort designed to monopolize the alleged judicial exception.”
” Appellant also submits that these features provide technological improvements. Paragraph [0011] of Appellant’s specification explicitly states that “The invention has 
Appellant further argues that “claim 1 does not merely implement a “mental process” or “method of organizing human activity” (the alleged abstract ideas) on a computer. On the contrary, and as discussed above, the claims go well beyond the alleged abstract ideas by describing complex graphical display features which implicate complex technological computing features, not generic ones.”
“Appellant submits that the claims present computer features relating to the generation of a “single market window with a graphical depiction of market condition information” on an electronic display where the single market window includes first and second portions each including particular information, including multidimensional objects in the second portion. This goes well beyond the alleged abstract ideas of a “mental process” and a “method of organizing human activity,” and therefore amounts to significantly more than the alleged abstract ideas.”

In response;
Examiner respectfully disagrees. Claims 1-4, 7, 8, 13-21, 24, 25 and 30-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.   
The rejection of the previous action was a direct result of the Supreme Court’s decision in Alice Corp. Pty. Ltd v. CLS Bank I’ntl. 573 U.S. ___ (2014).  Under Alice.  The 35 U.S.C. 101 rejection as analyzed by Examiner is consistent with the Mayo framework. 

Examiner incorporates herein the final office actions mailed on January 25, 2021.
What Appellant describes here is how any generic computer process data without stating how or if this transformation is intended to in some way improves the function of the computer itself. Also the use of a particular machine and transformation to a different state or thing are not relevant to the instant application. 
The focus of the claims in the present case is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology (computer/server) in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem. The technology implemented in the instant application is useful to solve a business problem, but the additional elements are not a technological solution to a technological problem, or a solution to the problem introduced by the technology itself. Rather, the additional elements simply limit the abstract ideas to a particular technological environment.
In making the determination of if the claimed idea is significantly more, the Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Such as in Diamond v. Diehr, the claims were found statutory in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts.

Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).
Examiner notes that appellant’s claims as a whole, do not amount to significantly more than the abstract idea itself.  the processor limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment. A 
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer [] a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”).
Examiner notes that the claims are not directed to an improvement in the functioning of the computer itself. As found by the courts “In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly . . . .” SiRF Tech., Inc. v. Int'l Trade Comm'n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Content Extraction, 2013 WL 3964909, at *12 (“the mere use of a computer to more quickly and efficiently . . . accomplish a given task does not create meaningful limitation on an otherwise abstract and wide ranging concept”).
In the instant case, the claims’ invocation of processors, networks, and database does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or database components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for Bascom, 2016 WL 3514158, at *6–7.
Moreover, Applicant’s citation of Bascom is non-persuasive because the claims at issue in Bascom are readily distinguishable over the instant claims.  The Federal Circuit recognized that Bascom’s installation of an Internet content filter at a particular network location is “a technical improvement over prior art ways of filtering such content” because such an arrangement advantageously allows the Internet content filter to have “both the benefits of a filter on a local computer and the benefits of a filter on the ISP server” and “give[s] users the ability to customize filtering for their individual network accounts.” Bascom, 827 F.3d at 1350, 1352. According to the panel, Bascom’s claims “do not preempt the use of the abstract idea of filtering content on the Internet or on generic computer components performing conventional activities.” Id. Instead, Bascom’s claims “carve out a specific location for the filtering system (a remote ISP server) and require the filtering system to give users the ability to customize filtering for their individual network accounts.” Id. As such, “an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces.” Id. at 1350.  Unlike Bascom, the claims of the instant application do not explain why a filter at a particular place in the reporting and reconciling taxable events and liabilities system is a technical solution. The claims are not patent eligible.
All the steps in the claimed invention simply “automates” a manually process using conventional processor. Claimed invention does not recite any elements that individually, or as an ordered combination, transform the abstract idea. “At best, the claim[] describe[s] the automation of [a] fundamental economic concept . . . through the use of generic-computer functions.” OIP Techs., 788 F.3d at 1363. It is well settled, though, that automating conventional See Alice, 134 S. Ct. at 2358 (explaining that “if a patent’s recitation of a computer amounts to a mere instruction to implement an abstract idea on . . . a computer, that addition cannot impact patent eligibility”) (internal  alteration, citation, and quotations omitted); Intellectual  Ventures, 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”).
Examiner submits that under the current 35 USC 101 examining practice, the existence of such novel features would still not cure the deficiencies with respect to the abstract idea. See for example: Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750, U.S. Court of Appeals Federal Circuit, No. 2010-1544, Decided November 14, 2014, 2014 BL 320546, 772 F.3d 709, Page 1754 last two ¶ : “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete”. Indeed, in this in instant case, the limitations simply narrow or limit the abstract idea without providing anything significantly more than the abstract idea itself.
Dependent claims 2-4, 7, 8, 13-15, 17, 19-21, 24, 25 and 30-44 do not resolve the issues raised in the independent claims. The dependent claims do not add limitations that meaningfully limit the abstract idea. The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. The claims merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic processor to merely carry out the abstract idea itself. Therefore none of the dependent 

For the above reasons, it is believed that the rejections under 35 USC § 101 directed to non-statutory subject matter should be sustained.

Respectfully submitted,
/HANI M KAZIMI/
Primary Examiner, Art Unit 3691

Conferees:
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691     

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                   


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.